
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 614
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To award a Congressional Gold Medal to the
		  Women Airforce Service Pilots (WASP).
	
	
		1.FindingsCongress finds that—
			(1)the Women Airforce Service Pilots of WWII,
			 known as the WASP, were the first women in history to fly
			 American military aircraft;
			(2)more than 60 years ago, they flew fighter,
			 bomber, transport, and training aircraft in defense of America’s
			 freedom;
			(3)they faced overwhelming cultural and gender
			 bias against women in nontraditional roles and overcame multiple injustices and
			 inequities in order to serve their country;
			(4)through their actions, the WASP eventually
			 were the catalyst for revolutionary reform in the integration of women pilots
			 into the Armed Services;
			(5)during the early months of World War II,
			 there was a severe shortage of combat pilots;
			(6)Jacqueline Cochran, America’s leading woman
			 pilot of the time, convinced General Hap Arnold, Chief of the Army Air Forces,
			 that women, if given the same training as men, would be equally capable of
			 flying military aircraft and could then take over some of the stateside
			 military flying jobs, thereby releasing hundreds of male pilots for combat
			 duty;
			(7)the severe loss of male combat pilots made
			 the necessity of utilizing women pilots to help in the war effort clear to
			 General Arnold, and a women's pilot training program was soon approved;
			(8)it was not until August 1943, that the
			 women aviators would receive their official name;
			(9)General Arnold ordered that all women
			 pilots flying military aircraft, including 28 civilian women ferry pilots,
			 would be named WASP, Women Airforce Service Pilots;
			(10)more than 25,000 American women applied for
			 training, but only 1,830 were accepted and took the oath;
			(11)exactly 1,074 of those trainees
			 successfully completed the 21 to 27 weeks of Army Air Forces flight training,
			 graduated, and received their Army Air Forces orders to report to their
			 assigned air base;
			(12)on November 16, 1942, the first class of 29
			 women pilots reported to the Houston, Texas Municipal Airport and began the
			 same military flight training as the male Army Air Forces cadets were
			 taking;
			(13)due to a lack of adequate facilities at the
			 airport, 3 months later the training program was moved to Avenger Field in
			 Sweetwater, Texas;
			(14)WASP were eventually stationed at 120 Army
			 air bases all across America;
			(15)they flew more than 60,000,000 miles for
			 their country in every type of aircraft and on every type of assignment flown
			 by the male Army Air Forces pilots, except combat;
			(16)WASP assignments included test piloting,
			 instructor piloting, towing targets for air-to-air gunnery practice,
			 ground-to-air anti-aircraft practice, ferrying, transporting personnel and
			 cargo (including parts for the atomic bomb), simulated strafing, smoke laying,
			 night tracking, and flying drones;
			(17)in October 1943, male pilots were refusing
			 to fly the B–26 Martin Marauder (known as the Widowmaker)
			 because of its fatality records, and General Arnold ordered WASP Director,
			 Jacqueline Cochran, to select 25 WASP to be trained to fly the B–26 to prove to
			 the male pilots that it was safe to fly;
			(18)during the existence of the WASP—
				(A)38 women lost their lives while serving
			 their country;
				(B)their bodies were sent home in poorly
			 crafted pine boxes;
				(C)their burial was at the expense of their
			 families or classmates;
				(D)there were no gold stars allowed in their
			 parents’ windows; and
				(E)because they were not considered military,
			 no American flags were allowed on their coffins;
				(19)in 1944, General Arnold made a personal
			 request to Congress to militarize the WASP, and it was denied;
			(20)on December 7, 1944, in a speech to the
			 last graduating class of WASP, General Arnold said, “You and more than 900 of
			 your sisters have shown you can fly wingtip to wingtip with your brothers. I
			 salute you … We of the Army Air Force are proud of you. We will never forget
			 our debt to you.”;
			(21)with victory in WWII almost certain, on
			 December 20, 1944, the WASP were quietly and unceremoniously disbanded;
			(22)there were no honors, no benefits, and very
			 few thank you's;
			(23)just as they had paid their own way to
			 enter training, they had to pay their own way back home after their honorable
			 service to the military;
			(24)the WASP military records were immediately
			 sealed, stamped classified or secret, and filed
			 away in Government archives, unavailable to the historians who wrote the
			 history of WWII or the scholars who compiled the history text books used today,
			 with many of the records not declassified until the 1980s;
			(25)consequently, the WASP story is a missing
			 chapter in the history of the Air Force, the history of aviation, and the
			 history of the United States of America;
			(26)in 1977, 33 years after the WASP were
			 disbanded, the Congress finally voted to give the WASP the veteran status they
			 had earned, but these heroic pilots were not invited to the signing ceremony at
			 the White House, and it was not until 7 years later that their medals were
			 delivered in the mail in plain brown envelopes;
			(27)in the late 1970s, more than 30 years after
			 the WASP flew in World War II, women were finally permitted to attend military
			 pilot training in the United States Armed Forces;
			(28)thousands of women aviators flying support
			 aircraft have benefitted from the service of the WASP and followed in their
			 footsteps;
			(29)in 1993, the WASP were once again
			 referenced during congressional hearings regarding the contributions that women
			 could make to the military, which eventually led to women being able to fly
			 military fighter, bomber, and attack aircraft in combat;
			(30)hundreds of United States servicewomen
			 combat pilots have seized the opportunity to fly fighter aircraft in recent
			 conflicts, all thanks to the pioneering steps taken by the WASP;
			(31)the WASP have maintained a tight-knit
			 community, forged by the common experiences of serving their country during
			 war;
			(32)as part of their desire to educate America
			 on the WASP history, WASP have assisted Wings Across America, an
			 organization dedicated to educating the American public, with much effort aimed
			 at children, about the remarkable accomplishments of these WWII veterans;
			 and
			(33)the WASP have been honored with exhibits at
			 numerous museums, to include—
				(A)the Smithsonian Institution, Washington,
			 DC;
				(B)the Women in Military Service to America
			 Memorial at Arlington National Cemetery, Arlington, Virginia;
				(C)the National Museum of the United States
			 Air Force, Wright Patterson Air Force Base, Ohio;
				(D)the National WASP WWII Museum, Sweetwater,
			 Texas;
				(E)the 8th Air Force Museum, Savannah,
			 Georgia;
				(F)the Lone Star Flight Museum, Galveston,
			 Texas;
				(G)the American Airpower Museum, Farmingdale,
			 New York;
				(H)the Pima Air Museum, Tucson,
			 Arizona;
				(I)the Seattle Museum of Flight, Seattle,
			 Washington;
				(J)the March Air Museum, March Reserve Air
			 Base, California; and
				(K)the Texas State History Museum, Austin,
			 Texas.
				2.Congressional Gold Medal
			(a)Award authorizedThe President pro tempore of the Senate and
			 the Speaker of the House of Representatives shall make appropriate arrangements
			 for the award, on behalf of the Congress, of a single gold medal of appropriate
			 design in honor of the Women Airforce Service Pilots (WASP) collectively, in
			 recognition of their pioneering military service and exemplary record, which
			 forged revolutionary reform in the Armed Forces of the United States of
			 America.
			(b)Design and strikingFor the purposes of the award referred to
			 in subsection (a), the Secretary of the Treasury shall strike the gold medal
			 with suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			(c)Smithsonian Institution
				(1)In generalFollowing the award of the gold medal in
			 honor of the Women Airforce Service Pilots, the gold medal shall be given to
			 the Smithsonian Institution, where it will be displayed as appropriate and made
			 available for research.
				(2)Sense of the CongressIt is the sense of the Congress that the
			 Smithsonian Institution shall make the gold medal received under this Act
			 available for display elsewhere, particularly at other locations associated
			 with the WASP.
				3.Duplicate medalsUnder such regulations as the Secretary may
			 prescribe, the Secretary may strike and sell duplicates in bronze of the gold
			 medal struck under this Act, at a price sufficient to cover the costs of the
			 medals, including labor, materials, dyes, use of machinery, and overhead
			 expenses.
		4.National medalsMedals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
		5.Authorization of appropriations; proceeds
			 of sale
			(a)Authorization of
			 appropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medal authorized
			 under section 2.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals under section 3 shall be deposited in the United States Mint
			 Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
